Lawrence, Judge:
This appeal for reappraisement covers certain razors imported from England.
*421Tbe uncontradicted evidence discloses the following facts:
1. That the issues in the instant appeal are the same in all material respects as those involved in United States v. Alfred Dunhill of London, Inc., decided on March 5, 1945, Suit No. 4481, C. A. D. 305; and that the record in the cited case has been incorporated herein.
2. That the entered value of each item represents the statutory cost of production thereof.
I therefore find the proper basis of value for the involved merchandise to be the cost of production as defined in section 402 (f) of the Tariff Act of 1930, and that such values are the entered values.
Judgment will be entered accordingly.